 

Exhibit 10.2

XERIUM TECHNOLOGIES, INC.

MANAGEMENT INCENTIVE COMPENSATION PROGRAM

This Xerium Technologies, Inc. Management Incentive Compensation (“MIC”) Program
contains rules supplemental to those set forth in the Xerium Technologies, Inc.
2010 Equity Incentive Plan (the “EIP”). The MIC provides for the grant of the
incentive award opportunities (each, an “Award”) under and subject to the terms
of the EIP, which is incorporated herein by reference. In the event of any
inconsistency between the MIC and applicable provisions of the EIP, the EIP
shall control. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the EIP. The MIC was initially adopted and
effective on May 26, 2010 (the “Effective Date”).

1. Administration; Eligibility; Features of Awards. The MIC shall be
administered by the Committee as described in the EIP. The Committee may in its
discretion consult with outside advisors or internal Company resources for
purposes of making any determinations in connection with its administration of
the MIC. Eligibility to participate in the MIC shall be limited to individuals
who are selected in accordance with the terms of the EIP to participate in the
MIC from among those individuals who are eligible to participate in the EIP
(each, a “Participant”). Participation in any Award shall not entitle a
Participant to share in any future Awards or in any other future awards of the
Company or its subsidiaries. Each Award shall entitle the holder, subject to
satisfaction of the performance conditions under the Award (and, to the extent
the Award is intended to qualify for the performance-based compensation
exception under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), to the further limitations of the EIP with respect thereto), to a
benefit determined under Section 2 below and Exhibit A (the “Performance-Based
Benefit Amount”) that shall be payable in cash or Restricted Stock Units
(“RSUs”) in accordance with Exhibit A, subject to tax withholding as described
in Section 5 below. The number of RSUs deliverable in respect of all or part of
an Award shall be determined as described in Section 4 below.

2. Determination of Performance-Based Benefit Amount. The determination of each
Participant’s Performance-Based Benefit Amount under an Award for the
performance year shall be made in accordance with the provisions of Exhibit A
applicable to such Participant for such performance year.

3. Terms of RSUs. The RSUs payable under any Award shall be granted
substantially in the form of the Restricted Stock Units Agreement attached as
Exhibit B hereto (the “Restricted Stock Units Agreement”), which provides that
the RSUs shall be fully vested at grant and payable 90 days thereafter.

4. Determination of Number of RSUs Payable. The number of RSUs payable under any
Award shall be the quotient determined by dividing (x) by (y), where (x) is that
portion of the Total Benefit Amount, if any, payable in RSUs and (y) is the
greater of (1) ten dollars ($10.00) and (2) the lesser of (A) the average of the
per-share closing prices of the Stock (adjusted as appropriate to reflect any
stock splits, stock dividends or similar events) for the last twenty
(20) trading days of the performance year, rounded down to the nearest whole
number, and (B) twenty-two dollars ($22.00).



--------------------------------------------------------------------------------

 

5. Latest Payment Date; Tax Withholding. All payments, if any, under an Award
shall be made not later than by March 31 of the calendar year following the
performance year. The minimum tax withholding amount with respect to any
payments being made in cash shall be withheld from such payments. The minimum
tax withholding amount with respect to any payments being made in RSUs shall be
satisfied by means of share withholding at the time the RSUs are settled as
provided in the Restricted Stock Units Agreement.

6. Intent to be Exempt from Section 162(m). Awards for the 2010 performance year
are not intended to qualify for the performance-based compensation exception
under Section 162(m) of the Code. In the case of any Award for a subsequent
performance year that is intended to so qualify, (i) the Exhibit A performance
goals with respect to such Award shall be established by the Committee not later
than ninety (90) days after the commencement of the performance year (or by such
earlier date as is required by Section 1.162-27(e)(2)(i) of the Treasury
Regulations), (ii) the Exhibit A performance goals, as so established, shall be
consistent with the eligible performance measures, if any, approved by the
shareholders of the Company for use in respect of performance awards under the
EIP and shall be objectively determinable in compliance with
Section 1.162-27(e)(2) of the Treasury Regulations, and (iii) no portion of the
Award shall be paid unless and until the Committee has certified (as required by
Section 1.162-27(e)(5) of the Treasury Regulations) that the performance goals
have been achieved (or, if the performance goals are expressed in terms that
admit of varying payout levels for different levels of performance, have been
achieved at a level sufficient to support the payment).

7. Nature of Awards. Awards hereunder are intended to qualify as Stock Unit
Awards under the EIP, with any cash portion payable pursuant to Section 9(d) of
the EIP. The MIC is unfunded and any cash payments by the Company hereunder
shall be made from the general assets of the Company.

8. Termination of Employment. No Award shall be payable to or in respect of a
Participant, except as the Committee shall otherwise expressly determine, unless
the Participant is employed by the Company or a subsidiary on December 31 of the
performance year.

9. Availability of Stock. If, when Awards become payable in respect of any
performance year, the number of shares of Stock needed to grant any RSUs under
the Awards exceeds the number of shares then available under the EIP, the RSUs
shall be granted conditionally so that the grant takes effect when the
shareholders approve an increase in the number of shares available under the
EIP. If the shareholders do not approve such an increase so that all or part of
the conditional RSUs are not granted, the Company will pay out the value of any
conditional RSUs that were not granted in cash and determine their value by
reversing the calculation under Section 4 above used to determine the number of
such RSUs.

10. Treatment of Awards Upon a Change of Control. If (a) the Company merges into
or combines with any other entity and, immediately following such merger or
combination, any Person or group of Persons acting in concert holds 50% or more
of the voting power of the entity surviving such merger or combination (other
than any Person or group of Persons which held 50% or more of the Company’s
voting power immediately prior to such merger or combination or any Affiliated
Person of any such Person or member of such group) (each of (a), (b) or (c) a
“Change of Control”); (b) any Person or group of Persons acting in concert
acquires 50% or

 

2



--------------------------------------------------------------------------------

more of the Company’s voting power; or (c) the Company sells all or
substantially all of its assets or business for cash or for securities of
another Person or group of Persons (other than to any Person or group of Persons
which held 50% or more of the Company’s total voting power immediately prior to
such sale or to any Affiliated Person of any such Person or any member of such
group), then, unless the Committee provides for the continuation or assumption
of Awards or for the grant of new awards in substitution therefor (which
substitute awards, if any, may be payable in cash or other property or a
combination thereof) by the surviving entity or acquiror, in each case on such
terms and subject to such conditions as the Committee may determine, with
respect to each Award not so assumed or continued:

(a) In the event such transaction occurs on or after the close of the
performance year with respect to the Award, the Committee shall determine,
acting in its sole and reasonable discretion, prior to the occurrence of the
transaction, the extent to which the applicable performance metrics specified in
Exhibit A have been satisfied. If financial statements or other relevant data
are not available prior to the time of such determination, the Committee shall
make such determination based upon the financial information and data then
available to the Company.

(b) In the event such transaction occurs prior to the close of the performance
year with respect to the Award, the applicable performance metrics specified in
Exhibit A shall be determined as follows: (i) the performance year shall be
deemed to end on the effective date of such transaction; and (ii) the extent to
which the applicable performance metrics specified in Exhibit A for the
shortened performance year described in clause (i) above have been achieved
shall be determined by the Committee based upon the financial information
available to the Company (it being understood that the Committee may, to the
extent it deems necessary, extrapolate performance through the effective date of
the transaction based upon available data); (iii) the performance determined
pursuant to clause (ii) shall then be adjusted by multiplying it by fraction,
the numerator of which is the number of days in the shortened performance year
and the denominator of which is 365, and the performance as so adjusted shall be
the basis for determining the Performance-Based Benefit Amount with respect to
the Award, subject to proration in accordance with Section 10(c) below.

(c) If subsection (b) above applies, the Performance-Based Benefit Amount
initially determined under subsection (b) with respect to an Award shall be
prorated by multiplying such initially determined amount by a fraction, the
numerator of which is the number of days in the shortened performance year and
the denominator of which is 365.

For purposes of this Section 10, “Person” means any individual, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, or other entity or group, and “Affiliated Person”
means, with respect to any Person, any other Person that directly or indirectly
controls or is controlled by or is under common control with such Person.

Notwithstanding anything in this Section to the contrary, the results of the
debt restructuring completed in early 2010 shall under no circumstances be
considered a Change of Control.

 

3



--------------------------------------------------------------------------------

 

11. Clawback. If a participant receives an Award payout under the MIC based on
financial statements that are subsequently required to be restated in a way that
would decrease the amount of the Award to which the Participant was entitled,
the Participant will refund to the Company the difference between what the
Participant received and what the Participant should have received; provided
that no refund will be required for Awards paid more than three years prior to
the date on which the Company is required to prepare the applicable restatement.
The value of any difference to be refunded will be determined in a manner
consistent with regulations the Securities and Exchange Commission may adopt
pursuant to Section 945 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

12. Amendment. The Committee may amend the MIC at any time and from time to
time, and may terminate the MIC, in each case subject only to such limitations,
if any, as the EIP may impose.

13. 409A. This MIC and the Awards granted thereunder shall be construed and
administered consistent with the intent that they at all times be in compliance
with or exempt from the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

 

XERIUM TECHNOLOGIES, INC.

MANAGEMENT INCENTIVE COMPENSATION PROGRAM

Exhibit A (Applicable to 2010 Performance Year)

There is one type of Award under the MIC for the 2010 performance year. Except
as otherwise expressly provided herein, all accounting terms not otherwise
defined herein shall have the meanings assigned to them in conformity with U.S.
generally accepted accounting principles.

Awards

One measure of performance will be used in determining the Performance-Based
Benefit Amount, if any, under an Award: Xerium 2010 Bank Adjusted EBITDA.

 

i. Bank Adjusted EBITDA Metric

The “Bank Adjusted EBITDA Metric” means “Adjusted EBITDA,” as such term is
defined in the first sentence of the definition of such term in the Second
Amended and Restated Credit and Guaranty Agreement (the “Credit Agreement”),
dated as of May 25, 2010, entered into by and among the Company, certain
subsidiaries of the Company, Citigroup Global Markets Inc., and other agents and
banks party thereto, as in effect for Xerium Technologies, Inc. for the year
ended December 31, 2010. The Committee shall determine Bank Adjusted EBITDA
Metric relative to the target for such metric set forth below.

 

ii. Currency Adjustments

The final Bank Adjusted EBITDA Metric will be adjusted at the end of the year to
reflect currency fluctuations relative to the US$ in all markets. Any
adjustments made will be based on the following budgeted rates:

 

Foreign Exchange Rates

      

ARS

   $ 0.260   

AUD

   $ 0.882   

BRL

   $ 0.563   

CAD

   $ 0.933   

CHF

   $ 0.964   

CNY

   $ 0.146   

EUR

   $ 1.463   

GBP

   $ 1.600   

JPY

   $ 0.011   

MXN

   $ 0.074   

SEK

   $ 0.143   

VND

   $ 0.000056   

 

5



--------------------------------------------------------------------------------

 

iii. Target Bank Adjusted EBITDA Metric for 2010

The target for Bank Adjusted EBITDA Metric for 2010 shall be $111.6 million (the
“Target Bank Adjusted EBITDA Metric”); provided, however, that the amount so
established by the Committee may be adjusted by the Committee after the initial
determination of the amount to reflect any material change of circumstance,
including without limitation, the acquisition or disposition of any business by
the Company or any of its subsidiaries.

 

iv. Determination of Performance-Based Benefit Amount

“X” below refers to the target award for a Participant under an Award.

“Y” refers to the Target Bank Adjusted EBITDA Metric set forth above.

The Performance-Based Benefit Amount payable with respect to an Award shall be
determined as follows:

Bank Adjusted EBITDA Metric below .95Y: no payment

Bank Adjusted EBITDA Metric at .95Y: bonus = .35X

Bank Adjusted EBITDA Metric at Y: bonus = X

Bank Adjusted EBITDA Metric at 1.25Y or above: bonus = 2X

The amount payable between the levels of Bank Adjusted EBITDA Metric identified
above shall be determined on the basis of straight line interpolation between
points.

The Performance-Based Benefit Amount payable with respect to an Award shall in
all cases be capped at two times a Participant’s target award (2X).

 

v. Payout

The Performance-Based Benefit Amount with respect to an Award shall be payable
to a Participant in the following manner:

50% Cash

50% Restricted Stock Units

 

6



--------------------------------------------------------------------------------

 

Exhibit B

XERIUM TECHNOLOGIES, INC.

RESTRICTED STOCK UNITS AGREEMENT

(2010 MIC)

Dated as of

Pursuant to the terms of the Xerium Technologies, Inc. Management Incentive
Compensation Program effective for the 2010 calendar year (the “2010 MIC”) and
the Xerium Technologies, Inc. 2010 Equity Incentive Plan (the “Plan”), Xerium
Technologies, Inc. (the “Company”) hereby grants to (the “Employee”) the
Restricted Stock Units Award described below.

 

1. The Restricted Stock Units Award. The Company hereby grants to the Employee
Units, subject to the terms and conditions of this Agreement and the Plan. An
Award shall be paid only as provided in this Agreement. The Employee’s rights to
the Units are subject to the restrictions described in this Agreement and the
Plan in addition to such other restrictions, if any, as may be imposed by law.

 

2. Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan, including without limitation the following terms: “Affiliate”;
“Committee”; and “Covered Transaction”.

 

  (a) “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Employee.

 

  (b) “Award” means the grant of Units in accordance with this Agreement.

 

  (c) “Change of Control” has the meaning ascribed to it in Section 10 of the
2010 MIC.

 

  (d) “Common Stock” means the common stock of the Company, $0.01 par value.

 

  (e) “Company Group” means the Company together with its Affiliates.

 

  (f) “Fair Market Value” means, on the applicable date, or if the applicable
date is not a date on which the NYSE is open the next preceding date on which
the NYSE was open, the last sale price with respect to such Common Stock
reported on the NYSE or, if on any such date such Common Stock is not quoted by
NYSE, the average of the closing bid and asked prices with respect to such
Common Stock, as furnished by a professional market maker making a market in
such Common Stock selected by the Committee in good faith; or, if no such market
maker is available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

 

  (g) “Grant Date” means



--------------------------------------------------------------------------------

 

  (h) “NYSE” means the New York Stock Exchange.

 

  (i)

“Payment Date” means the earliest of (i) 91st day after the Grant Date or
(ii) the effective date of a Change of Control.

 

  (j) “Unit” means a notional unit which is equivalent to a single share of
Common Stock on the Grant Date, subject to Section 6(a).

 

  (k) “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

 

3. Vesting. The Award shall be fully Vested on the Grant Date.

 

4. Payment of Award. Subject to Section 6(d) below, on the Payment Date, the
Company shall issue to the Employee that number of shares of Common Stock as
equals the number of Units.

 

5. Dividends. On each date on which dividends are paid by the Company, the
Employee shall be credited with that number of additional Units (including
fractional Units) as is equal to the amount of the dividend that would have been
paid on the Units then credited to the Employee under this Agreement had they
been held in Common Stock on such date divided by the Fair Market Value of a
share of Common Stock on such date.

 

6. Miscellaneous.

 

  (a) Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

 

  (b) No Voting Rights. The Award shall not be interpreted to bestow upon the
Employee any equity interest or ownership in the Company or any Affiliate prior
to the applicable Payment Date, and then only with respect to the shares of
Common Stock issued on such Payment Date.

 

  (c) No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

 

  (d) Withholding. The Employee is responsible for payment of any taxes required
by law to be withheld by the Company with respect to an Award. To facilitate
that payment, the Company will, to the extent permitted by law, retain from the
number of shares of Common Stock issued to the Employee on the Payment Date that
number of shares necessary for payment of the minimum tax withholding amount,
valued at their Fair Market Value on the business day most immediately preceding
the date of retention. To the extent the Company’s withholding obligation cannot
be satisfied by means of share withholding, the Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
due to the Employee.

 

2



--------------------------------------------------------------------------------

 

  (e) Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.

 

  (f) Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.

 

  (g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

 

  (h) Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

 

  (i) 409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

  (j) Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.

 

  (k) Amendment. This Agreement may be amended only by mutual written agreement
of the parties.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this Restricted Stock
Units Agreement as of the date first written above.

 

Xerium Technologies, Inc. By:  

 

Name:   Stephen R. Light Title:   Chairman, CEO

 

Acknowledged and agreed: EMPLOYEE By:  

 

Name:  

 

4